Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-13  and 15are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisjak et al. (PG Pub. 2012/0156486).
Regarding claim 1, Bisjak et al. teach a flame retardant filament comprising a flame retardant and cellulose characterized in that the filament is a lyocell filament. 
Regarding claim 2, Bisjak et al. teach a dry tenacity of 18-50 cN/tex [0085]. 
Regarding claim 4, the amount of flame retardant of 5-50 wt% [0085]. 
Regarding claim 9, Bisjak et al. teach a product comprising the FR filament according to claim 1.
Regarding claim 10, Bisjak et al. teach a product comprising the FR filament according to claim 5. 
Regarding claim 11, Bisjak et al. teach the product according to claim 9 or 10 wherein the filament is blended with other types of fibers [0096]. 
Regarding claim 12, Bisjak et al. teach the product according to claim 9 or 10 satisfying the demands according to EN ISO 14 116 classification “limited flame spread index 3” when tested according to EN ISO 15025:2002 Process B- edge flaming [0087]. 
Regarding claim 13, Bisjak et al. teach the product according to claim 9 or 10 being a multifilament. 
Regarding claim 15, Bisjak et al. teach a product comprised of yarn, fabrics or textile products. 
Claims 1-4, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leitner (PG Pub. 2013/0149932).
Regarding claim 1, Leitner et al. teach a flame retardant filament comprising a flame retardant and cellulose characterized in that the filament is a lyocell filament.
Regarding claims 2-3, Leitner et al. teach the filament having an average dry tenacity and average wet tenacity as claimed [Table 1]. 
Regarding claim 4, the amount of flame retardant is 5-35 wt% [0033]. 
Regarding claim 9, Leitner et al. teach a product comprising the FR filament according to claim 1. 
Regarding claim 10, Leitner et al. teach a product comprising the FR filament according to claim 5. 
Regarding claim 11, Leitner et al. teach the product according to claim 9 or 10 wherein the Fr filament is blended with other types of fibers [Examples]. 
Regarding claim 13, Leitner et al. teach the product according to claim 9 or 10 being a multifilament. 
Regarding claim 14, Leitner et al. teach the product of claim 9 or 10 wherein the FR filament comprises a resin finish. 
Regarding claim 15, Leitner et al. teach a product comprised of yarn, fabrics or textile products. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bisjak et al. (PG Pub. 2012/0156486).
Regarding claim 14, Bisjak et al. teach providing a finish on the FR filament. Bisjak et al. are silent regarding the finish being a resin. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply a resin finish as is known in the art to affect filament properties. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bisjak et al. (PG Pub. 2012/0156486) in view of Leitner (PG Pub. 2013/0149932).
Regarding claim 3, Bisjak et al. are silent regarding the claimed wet tenacity. However, Leitner et al. teach flame retardant lyocell filaments with the claimed wet tenacity in order to improve fiber strength when wet. It would have been obvious to one of ordinary skill employ the wet tenacity of Leitner et al. in Bisjak et al. in order to improve wet tenacity and arrive at the claimed invention. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leitner (PG Pub. 2013/0149932) in view of Bisjak et al. (PG Pub. 2012/0156486). 
Regarding claim 12, Leitner et al. are silent regarding the claimed product with satisfies the demands of EN ISO 14 116. However, Bisjak et al. teach a product which satisfies the demands according to EN ISO 14 116 classification “limited flame spread index 3” when tested according to EN ISO 15025:2002 Process B- edge flaming in order to provide improved flame resistance. It would have been obvious to one of ordinary skill in the art at the time of the invention to make the product to satisfy satisfies the demands according to EN ISO 14 116 classification “limited flame spread index 3” when tested according to EN ISO 15025:2002 Process B- edge flaming as taught by Bisjak et al. in Leitner et al. in order to provide improved flame resistance and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
	Applicant argues the difference between filaments and fibers. In Applicant’s response, Applicant admits a filament is a type of fiber and states “…the term “filament” as readily known in the art, used in the present application refers to a type of fiber…”. Therefore, as admitted by Applicant the term fiber encompasses filaments. 
	Applicant argues unexpected results. The data provided in the instant specification examples is not commensurate in scope with the claims. The present claims broadly recites any flame retardant and the example do not exemplify such a broad scope.
	Applicant argues Leitner teaches  fibers or film and the examples of Leitner teach staple fibers. Leitner expressly states “It may be in the form of a film, continuous filament yarn, a tow, short cut fiber or powder produced from fiber or any other shaped article produced from a cellulose solution.”. Therefore, it is abundantly clear Leitner teaches filaments. Further, as admitted by Applicant, Leitner’s teaching of fiber encompasses filaments. Moreover, Leitner is relied upon for all that is taught and is not limited to a particular embodiment or example.
	Applicant similarly argues Bisjak does not teach lyocell filaments. Again, as admitted by Applicant, Bisjak’s teaching of fiber encompasses filaments.  Also, as admitted by Applicant, Bisjak teaches lyocell fibers. Claim 10 of Bisjak does not limit the teachings of Bisjak. Bisjak is relied upon for all that is taught and is not limited to a particular embodiment or example. Further, even if Bisjak taught cutting filaments down to staple fiber length, it would have been an obvious variant to one of ordinary skill in the art to use filament length as admitted by Applicant as it is known in the art to achieve enhanced mechanical properties and thus obvious. 

Prior Art Cited but not Used in Rejection
PG Pub. 2014/0075659 teaches a flame retardant filament comprising cellulose characterized in that the filament is lyocell. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789